60 N.J. 348 (1972)
289 A.2d 793
SWIFT & COMPANY, A CORPORATION, PLAINTIFF-RESPONDENT,
v.
ERWIN SMIGEL, EXECUTOR OF THE ESTATE OF JOSEPH OSCAR SMIGEL, ALSO KNOWN AS JOSEPH ASHER SMIGEL, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued April 10, 1972.
Decided April 24, 1972.
Mr. John J. Baldino argued the cause for the appellant (Messrs. Calissi, Klinger, Cuccio & Baldino, attorneys).
Mr. Sidney Krieger argued the cause for respondent.
PER CURIAM.
The judgment is affirmed for the reasons expressed in the Appellate Division opinion. (115 N.J. Super. 391).
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and MOUNTAIN  7.
For reversal  None.